DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 2, 13, 37-38 and 40-42, the phrase "and/or" renders these claims indefinite because it is unclear whether the limitation(s) following the phrase are positively claimed (“and”) or alternately claimed (“or”). For the purposes of examination, each instance of “and/or” is interpreted as requiring only at least one of the recited limitations. Appropriate clarification is required.

Claims 37 and 38 recites the limitation "the external actuating element".  There is insufficient antecedent basis for this limitation in the claim.

Claim 38 recites the limitation “the unlocking element”.  Claim 37 does recite “an unlocking element”, but only in the alternative (see “and/or” above). There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-13, and 36-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kothe (EP-3203002-A1).

With regards to claim 1, Kothe discloses a closing system (2 Figure 1) for a door (4 Figure 1), the closing system comprising:
 a door lock (3 Figure 1), 
an inner door handle (6 Figure 1) for opening the door lock, 
an outer door handle (5 Figure 1) for opening the door lock and 
an actuator unit (8 Figure 2), 
the closing system further comprising a control mechanism (7 Figure 1), which is driven by the actuator unit (via flexible traction means 21, Figure 2), for implementing different closing states (“emergency on”, “emergency off”, Para 0032) of the closing system.

With regards to claim 2, Kothe discloses the closing system according to claim 1, 
wherein, with the aid of the control mechanism (7 Figure 1) which is driven by the actuator unit (8 Figure 2), 
the inner door handle (6 Figure 1) and the outer door handle (5 Figure 1) can be mechanically decoupled (the inner door handle is decoupled in the “internally secured” state [Para 0036], the outer door handle is decoupled in the “emergency off” state [Para 0032]) from the door lock (3 Figure 1); and/or 
the outer door handle only can be mechanically decoupled from the door lock; and/or 
the inner door handle only can be mechanically decoupled from the door lock; and/or 
the door lock can be opened; and/or 
the inner door handle and the outer door handle can be mechanically coupled to the door lock; and/or 
the outer door handle can be extended; and/or 
a closing aid integrated into the door lock can be activated.

With regards to claim 3, Kothe discloses the closing system according to claim 1, 
wherein the actuator unit (8 Figure 2) is an electric actuator unit (Para 0034, Line 324).

With regards to claim 4, Kothe discloses the closing system according to claim 1, 
wherein the door lock (3 Figure 1) can be opened mechanically by actuating at least one of the inner door handle and the outer door handle (5 Figure 2) when one of the inner door handle and the outer door handle is coupled to the door lock (the outer door handle 5 in the “emergency on” state, Para 0032).

With regards to claim 5, Kothe discloses the closing system according to claim 1, 
further comprising a closing cylinder (9 Figure 2) through which the outer door handle (5 Figure 2) can be coupled to the control mechanism or can be decoupled (the key cylinder 9 can decouple the outer handle 5 from the control mechanism 7 by resetting the clutch 23 to its state shown in Figure 2 [Para 0035]) from the control mechanism (7 Figure 2).

With regards to claim 6, Kothe discloses the closing system according to claim 1, 
further comprising a control unit (lock controller 31, which can control the actuator 8 of the control mechanism 7, Para 0062) for controlling the control mechanism (7 Figure 2).

With regards to claim 10, Kothe discloses the closing system according to claim 1, 
wherein the control mechanism (7 Figure 1) has a first control element (18a Figure 2) which can be driven by the actuator unit (8 Figure 2) and a second control element (12 Figure 2) which can be driven by the actuator unit.

With regards to claim 11, Kothe discloses the closing system according to claim 10, 
wherein the first (18a Figure 2) and second control elements (12 Figure 2) can be driven synchronously (when transmission element 12b interacts with first control element 18a, both elements are driven synchronously by actuator 8, Figure 2).

With regards to claim 12, Kothe discloses the closing system according to claim 10, wherein the first control element (18a Figure 2) interacts with an external actuating element (18b Figure 2) which is connected to a clutch (19 Figure 2) via an actuating means (the mechanical connection between 18b and 19 [Figure 2, Para 0025]).

With regards to claim 13, Kothe discloses the closing system according to claim 12, 
wherein the first control element is a control disk; and/or 
wherein the first control element (18a Figure 2) interacts with the external actuating element (18b Figure 2) via a first slider or a connecting rod (the actuating means between 18b and 19 can be a “transmission rod” [Figure 2, Para 0025]); and/or 
wherein the external actuating element can be brought into three defined positions by the first control element, a ready position and an open position in which a pawl of the door lock is lifted.

With regards to claim 36, Kothe discloses the closing system according to claim 10, 
wherein the second control element (12 Figure 2) interacts with a transmission element (12b Figure 2) which is connected (when moved to the unlocked position 16, Figure 2) to the outer door handle (5 Figure 2).

With regards to claim 37, Kothe discloses the closing system according to claim 36, 
wherein the second control element (12 Figure 2) is a control disk; and/or 
wherein the second control element interacts with the transmission element via a second slider; and/or 
wherein the transmission element can be rotated by the second control element from a first position, in which the outer door handle is retracted, to a second position, in which the outer door handle is extended; and/or 
wherein the outer door handle lever is rotated into the second position while the external actuating element is in a ready position; and/or 
wherein the second control element interacts with an unlocking element, which in turn interacts with the transmission element.

With regards to claim 38, Kothe discloses the closing system according to claim 37, 
wherein the transmission element (12b Figure 2) can be brought from a locked position (15 Figure 2), in which the external actuator element (23a Figure 2) cannot be rotated by the transmission element (12b Figure 2), into an unlocked position (16 Figure 2), in which the external actuator element can be rotated by the transmission element, with the aid of the unlocking element (21 Figure 2); and/or 
wherein the transmission element can be brought from a locked position, in which the external actuator element cannot be rotated by the transmission element, into an unlocked position, in which the external actuator element can be rotated by the transmission element, with the aid of the unlocking element and the transmission element assumes its unlocked position when it is rotated into a second position; and/or 
wherein the transmission element can be brought from a locked position, in which the external actuator element cannot be rotated by the transmission element, into an unlocked position, in which the external actuator element can be rotated by the transmission element, with the aid of the unlocking element, wherein the transmission element assumes its unlocked position when it is rotated into a second position and the transmission element and the unlocking element are rotated synchronously.

With regards to claim 39, Kothe discloses the closing system according to claim 1, 
further comprising a clutch (19 Figure 2) through which the inner door handle (6 Figure 2) can be coupled to or decoupled (Para 0045) from the door lock (3 Figure 2).

With regards to claim 40, Kothe discloses the closing system according to claim 39, 
wherein the clutch is arranged in the region of the door lock or is integrated into the door lock; and/or 
wherein the clutch (19 Figure 2) can be controlled (via actuating element 12, Para 0045) by the control mechanism (7 Figure 2); and/or 
wherein the control mechanism and the clutch are connected by a first mechanical actuating means; and/or 
wherein the inner door handle and the clutch are connected by a second mechanical actuating means.

With regards to claim 41, Kothe discloses the closing system according to claim 39, 
wherein the clutch (19 Figure 2) comprises a release wheel (18b Figure 2) which can be engaged one of indirectly (when the release wheel 18b rotates counter-clockwise, the clutch 19 mechanically links the inner door handle 6 to the pawl 34 [Figure 2, Para 0025]) by rotating in an opening direction (counter-clockwise, Figure 2) and directly with a pawl (34 Figure 2) of the door lock (3 Figure 2) in order to lift the pawl; and/or 
wherein the clutch comprises a release wheel which can be engaged one of indirectly by rotating in an opening direction and directly with a pawl of the door lock in order to lift the pawl, and wherein a first actuating means connecting the clutch and the control mechanism is attached to the release wheel in such a way that a pull on the first actuating means exerted by the control mechanism causes the external actuating element to rotate in the opening direction.

With regards to claim 42, Kothe discloses the closing system according to claim 41, 
wherein a second actuating means (18 Figure 2) with a freewheel (18a Figure 2) which connects (when triggered by the actuating element 12 [Figure 2, Para 0046]) the clutch (19 Figure 2) and the inner door handle (6 Figure 2) is attached to the release wheel (18b Figure 2); and/or 
wherein a second actuating means with a freewheel which connects the clutch and the inner door handle is attached to the release wheel a latch is rotatably mounted on the release wheel, by means of which the freewheel of the second actuating means can be canceled; and/or 
wherein a second actuating means with a freewheel which connects the clutch and the inner door handle is attached to the release wheel a latch is rotatably mounted on the release wheel, by means of which the freewheel of the second actuating means can be canceled, and a rotation of the latch to cancel the freewheel can be brought about by a rotation of the release wheel triggered by the first actuating means relative to which the release wheel is rotated; and/or 
wherein a second actuating means with a freewheel which connects the clutch and the inner door handle is attached to the release wheel a latch is rotatably mounted on the release wheel, by means of which the freewheel of the second actuating means can be canceled, and a rotation of the latch to cancel the freewheel can be brought about by a rotation of the release wheel triggered by the first actuating means relative to which the release wheel is rotated and the control cam is adjustable relative to the release wheel to implement a child lock function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothe in view of Cuddihy (US-10808436-B2).

With regards to claim 7, Kothe discloses the closing system according to claim 6.
Kothe does not discloses that the control unit has an interface for wireless communication.
However, Cuddihy discloses a control system for a motor vehicle lock in which the control unit (104 Figure 11) has an interface (102 Figure 11) for wireless communication (Col 7 Para 2) with a mobile terminal (118 Figure 8B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wireless control interface of Cuddihy to the control unit (31, Para 0062) of Kothe. One would have been motivated to add this interface to gain remote control of the closing system for the convenience of the user.

With regards claim 8, Kothe discloses the closing system according to claim 6.
Kothe does not disclose that the control unit can be controlled by means of an installed app.
However, Cuddihy discloses a control system for a motor vehicle lock in which the control unit (104 Figure 11) has an interface (102 Figure 11) for wireless communication (Col 7 Para 2) with a mobile terminal (118 Figure 8B), wherein the control unit can be controlled by means of an installed app (Col 7 Line 34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wireless control interface of Cuddihy to the control unit (31, Para 0062) of Kothe. One would have been motivated to add this interface to gain remote control of the closing system for the convenience of the user.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothe in view of Bartels (US-10563437-B2).

With regards to claim 9, Kothe discloses the closing system according to claim 1, 
wherein the control mechanism (7 Figure 1) forms a first drive chain (between actuator 8 and door lock 3, Para 0064) for actuating the door lock (3 Figure 2) and a second drive chain (23 Figure 2, Para 0054) for engaging/disengaging the outer door handle (5 Figure 2).
Kothe does not disclose that the second drive chain is for retracting/extending the outer door handle.
However, Bartels discloses an outer door handle (20 Figure 2a) for a vehicle in which a drive train (29 Figure 2b) connected to a control mechanism is for retracting (20 Figure 2a) / extending (20 Figure 2c) and engaging (20 Figure 2a) /disengaging (20 Figure 2c) the outer door handle. The drive train actuates a first lever (13 Figure 2a) which extends the outer door handle, while also engaging the outer door handle with the transfer lever (15 Figure 2c). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second drive train and outer door handle of Kothe with the drive train and outer door handle of Bartels. One would have been motivated to make this replacement to gain the aesthetic value of an outer door handle that is flush with the vehicle door panel when the outer door handle is retracted and disengaged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20210156179-A1: A related vehicle latch device.
US-11332963-B2: A related vehicle latch device.
US-11118380-B2: A related vehicle latch device.
US-10648201-B2: A related vehicle latch device.
US-7434854-B2: A related vehicle latch device.
US-9926727-B2: A related vehicle latch device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675